Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6/14/2021 is acknowledged. The traversal is on the ground(s) that the currently amended claim 11 and 29 are related to combination/sub-combination relationship and the combination in claim 11 includes the subject matter of the sub-combination in claim 29. This is found persuasive and therefore the restriction requirement of dated 6/3/2021 are hereby withdrawn and all the pending claims 11-30 are examined. 
Allowable Subject Matter
Claims 11-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or renders obvious to an apparatus comprising a process having a non-transitory computer-readable medium comprising  software to execute a plasma processing including the step of ramping down the process power and the process pressure substantially simultaneously to an intermediate power level and an intermediate pressure level, respectively, wherein the intermediate power level and the intermediate pressure level are selected so as to raise a plasma sheath boundary above a threshold height from a surface of a substrate;
A closest prior art, Battey et al (US 4,148,705) disclose a plasma processing a substrate, wherein the pressure of a chamber reduces to a base pressure level (col.3, lines 65-col.4, lines 14) but fail to disclose the step of ramping down the process power and the process pressure simultaneously as the context of claim 1.
Fischer (US 215/0318150) discloses a plasma process control to increase a plasma sheath [0011]; Shoeb et al (US 2019/0066979) disclose a process to increase plasma sheath with power level control including a  computer processor having software (see claims 1 and 7; [0046]). 
Ishizaka et al (US 2006/0211246) disclose a plasma processing system comprises controller 70 may be implemented as a general-purpose computer system that performs a portion or all of the microprocessor based processing steps of the invention in response to a processor executing one or more sequences of one or more instructions contained in a memory.  Such instructions may be read into the controller memory from another computer readable medium, such as a hard disk or a removable media drive [0050].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713